DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 2/12/2021.  Claims 25-34, 45-54, and 65-
84 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 2/12/2021, with respect to the rejection(s) of claim(s) 25 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levin et al. 6241743 (Levin) in view of Akin et al. US 2001/0044631 A1 (Akin) in view of Bonutti 5331975.
As to claim 25, the applicant argues that Levin in view of Akin does not teach the new limitation of “a delivery device for selectively deploying the conduit device between the first surface and the second surface of the tissue wall, the drug delivery device comprising two or more retractor arms adapted to engage the tissue wall and provide counter-traction for securing the conduit device between 
As to claim 45, the applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  The applicant has amended the claim to remove the Markush/Alternative type limitation by removing “a surface perpendicular to the tube or”.  However, the examiner maintains that Levin/Akin read on the limitation of “a frusto-conical surface extending in a direction away from the distal end of the tube toward the proximal end of the tube when the conduit device is in contact with a tissue wall” as shown in the figures 4c and 11a below.
The applicant argues that the modification of Levin with Akin will change the principle of operation.  The examiner disagree.  The flanges of Levin and Akin are made of a flexible material.  The direction the material flexes to be delivered is not recited in the claims and the final configuration of both materials result in the flange being seated against tissue and therefore does not change the principle of operations of the devices.

    PNG
    media_image1.png
    241
    464
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28-34, and 75-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the drug delivery device" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will interpret “the drug delivery device” as referring back to the previously recited “a delivery device” of line 16.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25, 28-31, 33, 34, 45, and 65-84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al. 6241743 (Levin) in view of Akin et al. US 2001/0044631 A1 (Akin) in view of Bonutti 5331975.
As to claim 25, Levin teaches a system comprising: a conduit device configured for providing fluid communication between a first surface and a second surface of a tissue wall (fig.10e) across the tissue wall, the conduit device comprising: a tube (12) defining a lumen extending along an axis defined 
Akin teaches a system with a common flange configured for engaging a first surface of the tissue wall.  Akin further teaches variations of flanges including radial extensions similar to Levin (figs. 4a-4c show extensions (22) extending radially from a central opening), and an alternative flange (100) having an annular ring shape (fig. 11a, [0089], [0112]) attached to the tube and formed as a unitary member contiguously surrounding the outer surface of the tube (fig. 11a) as an alternative to the extensions of fig. 4a-4c and 5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange of Levin to be an annular ring shape attached to the tube and formed as a unitary member contiguously surrounding the outer surface of the tube in view of Akin as an alternative to conformably seal the inside wall of a vessel and to be resistant to dislodging from the vessel as taught by Akin (abstract).  The extension of Levin and the flanges of Akin are both performing the same function (Levin col. 4, lines 49-51; Akin, [0088]).  Both are used to fix and stabilize a device.  As to the limitation of the annular ring shape having a surface perpendicular to the tube or a frusto-conical 
It should also be noted that Levin/Akin fails to teach that the delivery device (40) comprises two or more retractor arms adapted to engage the tissue wall and provide counter-traction for securing the conduit device between the first surface and the second surface of the tissue wall.
Bonutti teaches a retractor that may be used during an anastomosis procedure (col. 3, lines 56-57), the retractor comprises two or more retractor arms (222, figs. 18b-18c) and are used to retract adjoining tissues (col. 11, lines 60-64).  The arms inserted through a small opening then expanded to a much larger dimension when in the desired location, to retract tissue from within. The retractor may be used…to separate tissue planes generally, to improve visualization and create a working space for the surgeon (abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the delivery device of Levin/Akin to include a retractor with the delivery device in view of Bonutti to improve visualization and to create and maintain a working space for a surgeon (abstract). 

    PNG
    media_image1.png
    241
    464
    media_image1.png
    Greyscale

As to claim 28, Levin teaches the system of claim 25, wherein the flange is disposed at or near the distal end of the tube (figs. 10a-10e).2Appl. No.: 14/832,704Amdt. Dated September 8, 2015Preliminary AmendmentPage 3 of 8
As to claim 29, Levin teaches the system of claim 25, wherein the flange is integrally formed with the tube (figs. 10a-10e).
As to claim 30, Levin/Akin teaches the system of claim 25, wherein the flange is flexible to facilitate insertion of the flange through the aperture of the tissue wall (see abstract, Akin).
As to claim 31, Levin teaches the system of claim 25, wherein the ring is removably attached to the tube (ring 46 is, slidable on tube 12, therefore not fixed and capable of being removed, col. 7, line 65-col. 8, line 8).
As to claim 33, Levin teaches the system of claim 31, wherein the ring comprises threads (col. 9, lines 5-6) configured for selectively engaging mating threads (16) of the tube.
As to claim 34, Levin teaches the system of claim 25, wherein the conduit device is configured for attaching a ventricular assist device to the tissue wall (a vascular assist device in not positively claimed, the claim does not recite a structure on the conduit for attaching a ventricular assist device, the device of Levin is fully capable of attaching a ventricular assist device through the lumen or by attaching to the proximal end of the tube).
As to claim 45, Levin teaches a system comprising:4Appl. No.: 14/832,704 Amdt. Dated September 8, 2015 Preliminary Amendment Page 5 of 8a conduit device configured for providing fluid communication between a first surface and a second surface of a tissue wall (figs. 10a-10e) across the tissue wall, the conduit device comprising: a tube (12) defining a lumen extending along an axis defined by the tube from a proximal end to a distal end of the tube (figs. 10a-10e), the tube configured for insertion within an aperture of the tissue wall extending from the first surface to the second surface of the tissue wall (figs. 10a-10e) across the tissue wall; and a ring (46) defining an opening extending along an axis defined by the ring from a proximal end to a distal end of the ring and configured for removably receiving the tube therethrough (figs. 10a-10e), the ring configured for engaging the second surface of the tissue wall (figs. 10a-10e); and a cap (54) configured for selectively engaging the tube such that the cap seals the proximal end of the tube when the conduit device is in contact with a tissue wall.   It should be noted that Levin fails to teach the flange having an annular ring shape attached to the tube and formed as a unitary member contiguously surrounding the outer surface of the tube.  Levin teaches radial extensions (14).  
Akin teaches a system with a common flange configured for engaging a first surface of the tissue wall.  Akin further teaches variations of flanges including radial extensions similar to Levin (figs. 4a-4c show extension (22) extending radially from a central opening), and an alternative flange (100) having an annular ring shape (fig. 11a, [0089], [0112]) attached to the tube and formed as a unitary member contiguously surrounding the outer surface of the tube (fig. 11a) as an alternative to the extensions of fig. 4a-4c and 5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flange of Levin to be an annular ring shape attached to the tube and formed as a unitary member contiguously surrounding the outer surface of the tube in view of Akin as an alternative to conformably seal the inside wall of a vessel and to be resistant to dislodging from the vessel (abstract).  The extension of Levin and the flanges of Akin are both performing the same function (Levin 

    PNG
    media_image1.png
    241
    464
    media_image1.png
    Greyscale

As to claim 50, Levin teaches the system of claim 45, wherein the ring comprises threads (col. 9, lines 5-6) configured for selectively engaging mating threads (16) of the tube.
As to claim 51, Levin teaches the system of claim 45, wherein the ring has a circular shape (fig. 7).5Appi. No.: 14/832,704Amdt. Dated September 8, 2015Preliminary AmendmentPage 6 of 8
As to claim 52, Levin/Akin teaches the system of claim 45, wherein the flange is integrally formed with the tube (figs. 10a-10e of Levin show where the flange of Akin will be formed).
As to claim 53, Levin/Akin teaches the system of claim 45, wherein the flange is disposed at or near the distal end of the tube and configured for engaging the first surface of the tissue wall (figs. 10a-10e of Levin show where the flange of Akin will be placed).
As to claim 54, Levin teaches the system of claim 45, wherein the conduit device is configured for attaching a ventricular assist device to the tissue wall (a vascular assist device in not positively 
As to claim 65, Levin/Akin teaches the system of claim 45, wherein the flange is fixedly attached to the tube (figs. 1-3, 9, 10 of Levin show where the flange of Akin will be fixed)
As to claim 66, Levin/Akin teaches the system of claim 45, wherein the flange extends perpendicular to the axis of the tube (Akin, fig. 11a, 102).  
As to claim 67, Levin/Akin teaches the system of claim 45, wherein the flange has a circular shape (Akin, fig. 11a, [0089], [0112]).  
As to claim 68, Levin teaches the system of claim 45, wherein the ring is configured for removably attaching to the tube (the ring (46) is fully capable of being removed by sliding off, col. 7, line 65-col. 8, line 8).  
As to claim 69, Levin/Akin teaches the system of claim 68, wherein the ring is spaced apart from the flange when the ring is attached to the tube (figs. 1, 10a-10e of Levin show where the flange of Akin will be placed).  
As to claim 70, Levin teaches the system of claim 68, wherein the ring is spaced apart from the proximal end of the tube when the ring is attached to the tube (figs. 1, 10-10e).  
As to claim 71, Levin teaches the system of claim 68, wherein the ring is spaced apart from the distal end of the tube when the ring is attached to the tube (the ring is not located at the distal most end, figs. 1, 10-103).  
As to claim 72, Levin/Akin teaches the system of claim 45, wherein the tube is formed of a first material (Levin, col. 5, lines 22-25), and wherein the flange is formed of a second material that is different from the first material (Akin, [0126], [0129]-[0130]).  
As to claim 73, Levin teaches the system of claim 45, wherein the tube, the flange, and the ring each are formed of a biocompatible material (it would be inherent that all materials are biocompatible since the device is placed within a patient).  
As to claim 74, Levin/Akin teaches the system of claim 45, wherein the tube, the flange, and the ring each are coated with a biocompatible material (Akin, [0131]).  
As to claim 75, Levin/Akin teaches the system of claim 31, wherein the ring is spaced apart from the flange when the ring is attached to the tube (figs. 1, 10-10e of Levin show where the flange of Akin will be placed).  
As to claim 76, Levin teaches the system of claim 31, wherein the ring is spaced apart from the proximal end of the tube when the ring is attached to the tube (figs. 1, 10-10e).  
As to claim 77, Levin teaches the system of claim 31, wherein the ring is spaced apart from the distal end of the tube when the ring is attached to the tube (the ring is not located at the distal most end, figs. 1, 10-103).  
As to claim 78, Levin teaches the system of claim 25, wherein the ring defines an opening (44) extending therethrough, and wherein the flange has an outer diameter that is greater than an inner diameter of the opening (figs. 1, 10a-10e).  
As to claim 79, Levin/Akin teaches the system of claim 25, wherein the flange is fixedly attached to the tube (figs. 1, 10a-10e of Levin show where the flange of Akin will be fixed).  
As to claim 80, Levin/Akin teaches the system of claim 25, wherein the flange extends perpendicular to the axis of the tube (Akin, fig. 11a, 102).  
As to claim 81, Levin/Akin teaches the system of claim 25, wherein the flange has a circular shape (Akin, fig. 11a, [0089], [0112]), and wherein the ring has a circular shape (fig. 7, Levin).  
As to claim 82, Levin/Akin teaches the system of claim 25, wherein the tube is formed of a first material (Levin col. 5, lines 22-25), and wherein the flange is formed of a second material that is different from the first material (Akin, [0126], [0129]-[0130]).  
As to claim 83, Levin/Akin teaches the system of claim 25, wherein the tube is formed of a first polymer (Levin, col. 5, lines 22-25), and wherein the flange is formed of a second polymer that is different from the first polymer (Akin, [0126], [0129]-[0130]).  
As to claim 84, Levin teaches the system of claim 25, wherein the tube has a first hardness (col. 5, line 25, high stiffness polymer to prevent kinking), wherein the flange has a second hardness (flexible metal alloy), and wherein the first hardness (stiff) is greater than the second hardness (flexible).

Claims 27 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin in view of Akin as applied to claims 25 and 45 above, and further in view of Kathrani et al US 2005/0159730 A1 (Kathrani).
As to claims 27 and 47, Levin teaches the systems of claims 25 and 45.  It should be noted that Levin fails to teach wherein the cap comprises threads configured for selectively engaging mating threads of the tube.  Levin teaches that cap (54) is secured via interference fit/snap fit (col. 8, lines 43-45).
Kathrani teaches a device that requires releasably attaching components.  Kathrani teaches that threaded engagement is a known alternative to other engagement features, including friction fitting, snap fit, press fit, etc. [0059].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/cap of Levin to include any type of releasable attaching mechanisms including mating threads in view of Kathrani as an alternative to interference fit/snap fit since they art known alternatives for each other and will yield predictable results of releasably attaching components.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771